Citation Nr: 0028340	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  97-18 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to special monthly compensation at a level 
greater than that provided for under 38 U.S.C.A. § 1114, 
subsection (p) and 38 C.F.R. § 3.350 (f)(3) at the rate 
intermediate between (l) and (m), prior to January 12, 1996, 
for the purposes of accrued benefits.

2.  Entitlement to special monthly compensation at a level 
greater than that provided for under 38 U.S.C.A. § 1114, 
subsection (p) and 38 C.F.R. § 3.350(f)(3) equal to that 
provided under 38 U.S.C.A. § 1114(m), for the purposes of 
accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
August 1946.  He died in December 1996.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the appellant's claim of 
entitlement to an increased level of special monthly 
compensation (SMC) for the purposes of accrued benefits.  The 
appellant, the surviving spouse of the veteran, perfected a 
timely appeal of this determination to the Board.


REMAND

In December 1993, the veteran asserted informal claims of 
entitlement to secondary service connection for various 
disabilities that he maintained were related to medications, 
specifically including Coumadin and Dilantin, which were used 
to treat his service-connected disorders; medical records 
confirm that the veteran was taking both of these medications 
to treat service-connected conditions.  Thereafter, in an 
April 1996 statement in support of his pending claim seeking 
an increased level of SMC, the veteran filed an informal 
claim of entitlement to secondary service connection for 
bladder and bowel dysfunction.  In support, in January 1996, 
he submitted a December 1995 report in which his private 
treating physician, Collins F. Kellogg, M.D., indicated that 
the veteran had a history of a retroperitoneal bleed 
secondary to Coumadin.  In a July 1996 statement in further 
support of the veteran's claim, the appellant noted, among 
other things, that the veteran was receiving VA treatment at 
the geriatric clinic at the VA hospital in Syracuse, New 
York; she also indicated that he was seen at a "comp 
clinic."  With respect to his care at the geriatric clinic, 
the appellant identified the physician who was primarily 
responsible for his treatment at the Syracuse, New York, VA 
hospital.  The veteran died in December 1996, and during his 
lifetime, these informal claims were not adjudicated.

In the March 1997 decision on appeal, the RO denied the 
appellant's claim of entitlement to an increased level of 
SMC.  In another March 1997 rating action, dated that same 
day, the RO denied entitlement to accrued benefits for bowel 
and bladder incontinence, as well as for retroperitoneal 
bleed, on the alternate grounds that the disorders were 
neither incurred in nor aggravated by service and that they 
were not related to the veteran's service-connected 
disabilities.  Thereafter, in her April 1997 Substantive 
Appeal, the appellant challenged the RO's March 1997 
determinations by asserting that the veteran's bowel and 
bladder incontinence, as well as his retroperitoneal bleed, 
were directly related to his service-connected disabilities.  
In response, in a March 1998 rating action, the RO, citing 
Dr. Kellogg's December 1995 report, established entitlement 
to accrued benefits for retroperitoneal bleed and assigned a 
noncompensable evaluation for the disability.  The RO, 
however, did not specifically address the appellant's 
contentions regarding her bowel and bladder incontinence 
claims; indeed, unlike retroperitoneal bleed, those 
disabilities remained identified as nonservice-connected 
conditions.

Notwithstanding the foregoing, in May 1998, the RO advised 
the appellant that accrued benefits were not available 
because the veteran had not filed any pending claims.  
Thereafter, in July 1998 written argument, the representative 
challenged the noncompensable evaluation assigned for the 
retroperitoneal bleed; in support of the appellant's claim 
for increased SMC, her representative also cited the 
veteran's bowel and bladder disabilities.

Finally, the Board notes that on two occasions prior to the 
veteran's death argument was presented that his dementia was 
so profoundly disabling that a 100 percent rating was in 
order for this disorder alone.  (See VA Form 21-4138 dated 
April 26, 1996, and a Report of Contact dated January 9, 
1996.)  In October 1996, the RO granted a separate claim of 
entitlement to service connection for dementia, but only 
assigned a 70 percent disability rating.  As the assigned 
rating is less than that claimed the Board finds that the 
veteran had a pending claim for a 100 percent rating at the 
time of his death, and that in light of the representative's 
March 1997 notice of disagreement that further development is 
in order.

A surviving spouse may file a claim for accrued benefits, 
where, as here, the veteran had a claim pending at the time 
of his death.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  In this case, at the time of his death, the 
veteran had unadjudicated claims seeking service connection 
for retroperitoneal bleed, an increased rating for dementia 
and for bowel and bladder incontinence.  Therefore, on remand 
the RO must issue to the appellant a Statement of the Case 
(SOC) with respect to her claims challenging the ratings 
assigned dementia and a retroperitoneal bleed, and the denial 
of secondary service connection for bowel and bladder 
incontinence that these disorders were related to his 
service-connected disabilities.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

As such, the Board's consideration of the appellant's claims 
seeking increased levels of SMC, prior to the adjudication of 
her claims for increased ratings for dementia and a 
retroperitoneal bleed, and the claims for service connection 
for bowel and bladder incontinence, would be premature.  
Thus, the Board finds that the increased ratings and service 
connection issues are inextricably intertwined with the SMC 
issues and that the claims should be considered together.  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

As a final point, the claims folder shows that the RO 
acknowledged that the veteran was receiving VA treatment from 
the physician identified by the appellant in her July 1996 
statement.  A review of the record discloses, however, that 
to date the RO has not associated these records with the 
claims folder.  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  As such, the RO must obtain these 
treatment records, especially because they might contain 
diagnostic studies and other conclusions that might be 
determinative in the disposition of these claims.

Therefore, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records relating to the veteran's VA 
treatment.  This specifically includes 
any inpatient or outpatient records from 
the geriatric clinic at the Syracuse, New 
York, VA Hospital, and at the "comp 
clinic."  The aid of the appellant and 
her representative in securing these 
records should be enlisted, as needed.  
However, if any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant should be informed in writing.

2.  The RO must issue the appellant an 
SOC with respect to her accrued claims 
for increased ratings for dementia and a 
retroperitoneal bleed, and service 
connection for bowel and bladder 
incontinence, to include notification of 
the appellant's need to timely file a 
Substantive Appeal to perfect her appeals 
on these issues.

3.  Thereafter, the RO should 
readjudicate the appellant's claims of 
entitlement to increased levels of SMC, 
both prior to and effective January 12, 
1996, for the purposes of accrued 
benefits.  Each adjudication should be 
accomplished on the basis of all 
pertinent evidence of record, and in 
light of all pertinent legal authority 
(to include all applicable laws, 
regulations, and case law).  The RO 
should provide adequate reasons and bases 
for each decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

4.  If the benefits requested by the 
appellant continue to be denied, she and 
her representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before her case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument 

during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


